DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings filed on 01/21/2020 are acceptable for examination purposes.

Claim Objections
Claim(s) 9, 10, and 14 is/are objected to because of the following informalities:  
Claim(s) 9 recites:
the limitation "the model of the surface of interest" in the body of the claim. It is unclear if this is a new limitation or the limitation mentioned previously. This should read “the three-dimensional virtual model of the surface of interest” as the limitation was mentioned previously and should be referred to. 
Claim(s) 10 recites:
Applicant is reminded that this style of bullet pointing is not appropriate for claim language as stated MPEP 608.01(m)
“loading, in the virtual environment, a three-dimensional model of the camera and its tooling,”
“generating a truncated pyramid of which:”
“the top is the optical centre (C),”
“the angular aperture is that of the optics noted alpha,”
“two opposing faces each define a first sharp plane (PPN) and a last sharp plane (DPN), the spacing of which corresponds to the depth of field (PC) of the optics.”
14 recites:
the limitation "of the three-dimensional model of the surface" in the body of the claim. It is unclear if this is a new limitation or the limitation mentioned previously. This should read “of the three-dimensional virtual model of the surface” as the limitation was mentioned previously and should be referred to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 14 recites:
the limitation "by the distance d between a singular point P" in the body.  It is unclear if this limitation is referring to a previous limitation, as there is no previous recitation of “by a distance d between a singular point P”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




In reference to claim 9.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to a process.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim recites:
"b) generating”, “a three-dimensional”, “model of the sharpness volume," (Mental Process - Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment, or opinion. As such, this limitation falls within the "Mental Process" grouping of abstract ideas.) 
"c) paving”, “the model of the surf ace of interest by means of a plurality of unit models of said three-dimensional”, “model of the sharpness volume," (Mental Process - Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment, or opinion. As such, this limitation falls within the "Mental Process" grouping of abstract ideas.)
"d) for each position of said unit models, calculating the corresponding position, called the acquisition position, of the camera." (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical relationships, mathematical formulas or equations, mathematical calculations. As such, this limitation falls within the "Mathematical Concepts" grouping of abstract ideas.)

Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method for controlling a surface of interest of a part by means of a camera intended to be mounted on a carrying robot, the camera comprising a sensor and optics associated with an optical centre (C), with an angular aperture alpha and with a depth of field (PC) and defining a sharpness volume, the method comprising the following operations:" (Under the broadest reasonable interpretation, this limitation is an additional element that covers generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).)
"a) loading, in a virtual design environment, a three-dimensional virtual model of the surface of interest," (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly mere data gathering or selection – see MPEP 2106.05(g).)
“in the virtual environment”, “virtual” (Under the broadest reasonable interpretation, this limitation is an additional element that covers generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).)
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?


In reference to claim 10.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to a process.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim recites:
"Generating a truncated pyramid of which: o the top is the optical centre (C), o the angular aperture is that of the optics noted alpha, o two opposing faces each define a first sharp plane (PPN) and a last sharp plane (DPN), the spacing of which corresponds to the depth of field (PC) of the optics." (Mental Process - Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment, or opinion. As such, this limitation falls within the "Mental Process" grouping of abstract ideas.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:

Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly mere data gathering or selection – see MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly mere data gathering or selection – see MPEP 2106.05(g) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 11.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 10, wherein the surface is located between the first sharp plane (PPN) and the last sharp plane (DPN) of each unit model sharpness volume model." (Under the broadest 
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 12.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 10, in which the generation of the three dimensional virtual model of the sharpness volume comprises an operation of dividing the sharpness volume model into a working area strictly included therein, and a peripheral overlapping area surrounding the working area; and in that in the paving operation, the unit models of the sharpness volume model are distributed so as to overlap two by two in said peripheral areas." (Under the broadest reasonable interpretation, this 
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 13.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 11, in which the generation of the three dimensional virtual model of the sharpness volume comprises an operation of dividing the sharpness volume model into a working area strictly included therein, and a peripheral overlapping area surrounding the working area; and in that in the paving operation, the unit models of the sharpness volume model are distributed so as to overlap two by two in said peripheral areas." (Under the broadest reasonable interpretation, this 
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 14.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 9, wherein in the paving operation, the position of each unit model of the three-dimensional virtual model of volume of sharpness is defined at least by the distance d between a singular point P of the three-dimensional model of the surface of interest and its orthogonal projection on one of the planes (PPN) or (DPN)." (Under the broadest reasonable 
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 15.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 10, wherein in the paving operation, the position of each unit model of the three-dimensional virtual model of volume of sharpness is defined at least by the distanced between a singular point P of the three-dimensional model of the surface of interest and its orthogonal projection on one of the planes (PPN) or (DPN)." (Under the broadest reasonable interpretation, this 
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 16.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 11, wherein in the paving operation, the position of each unit model of the three-dimensional virtual model of volume of sharpness is defined at least by the distanced between a singular point P of the three-dimensional model of the surface of interest and its orthogonal projection on one of the planes (PPN) or (DPN)." (Under the broadest reasonable interpretation, this 
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 17.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 12, wherein in the paving operation, the position of each unit model of the three-dimensional virtual model of volume of sharpness is defined at least by the distanced between a singular point P of the three-dimensional model of the surface of interest and its orthogonal projection on one of the planes (PPN) or (DPN)." (Under the broadest reasonable interpretation, this 
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 18.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 14, wherein the singular point Pis the barycenter of the three-dimensional virtual model of volume of sharpness." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 19.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 9, wherein in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis associated with the sharpness volume model and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 20.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"method according to claim 10, wherein in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis associated with the sharpness volume model and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 21.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"method according to claim 11, wherein in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis associated with the sharpness volume model and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 22.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 12, wherein in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis associated with the sharpness volume model and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 23.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 14, wherein in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis associated with the sharpness volume model and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 24.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 19, wherein the X-axis is an axis of symmetry of the sharpness volume model." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract 
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang, R., Zhang, X., Qin, G., & Lv, C. (2013). Novel three-dimensional data conversion technique and profile measurement system for engine cylinder head blank. Optics & Laser Technology, 45, 697-701.)  in view of Geng (US 2005/0088515 A1).

In reference to claim 9.
Zhang et al. teaches
"the camera comprising a sensor and optics associated with an optical centre (C)," (Zhang et al. Fig. 1-2 shows a camera with a light vision sensor, Pg. 698 "the camera optical center oc")
"with an angular aperture alpha" (Zhang et al. Fig. 3 where angular aperture is denoted as β and γ for the two planes)
"and with a depth of field (PC)" (Zhang et al. Pg. 98:Fig. 2 shows a depth of field, shown as the distance in front of and beyond the object of focus, where focus is defined as the target point)
"and defining a sharpness volume, the method comprising the following operations:" (Zhang et al. Fig. 3 where the sharpness volume is shown in perspective view)
"d) for each position of said unit models, calculating the corresponding position, called the acquisition position, of the camera." (Zhang et al. Pg. 699 where the MxN matrix is shown to represent camera position in relation to each case image)
Zhang et al. does not teach in particular, but Geng teaches
"a) loading, in a virtual design environment, a three-dimensional virtual model of the surface of interest," (Geng ¶0008 "FIG. 1 acquires a 3Dmodel of the surface of the 3D object", ¶0080 "can be embodied or otherwise carried on a medium or carrier that can be read and executed by a processor or computer. The functions and processes described above can be implemented in the form of instructions defined as software processes that direct the processor to perform the functions and processes described above" where this is shown to be taken place in a virtual environment)
"b) generating, in the virtual environment, a three-dimensional virtual model of the sharpness volume," (Geng Fig. 4 where a cone is a three-dimensional shape shown in Fig. 4:410, ¶0052 "Volume cones can be used to construct a coarse 3D volume model" shows that this cone is modeled, ¶0079 "can 
"c) paving, in the virtual environment, the model of the surface of interest by means of a plurality of unit models of said three-dimensional virtual model of the sharpness volume," (Geng ¶0014 "FIG. 5C is a geometric representation illustrating a process of backwards projecting of line segments from the image plane of FIG. 5B to generate pillar segments, according to one embodiment" where these segments are viewed as unit models of a whole model, ¶0079 "can be embodied or otherwise carried on a medium or carrier that can be read and executed by a processor or computer. The functions and processes described above can be implemented in the form of instructions defined as software processes that direct the processor to perform the functions and processes described above" where this is shown to be taken place in a virtual environment)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Geng with Zhang et al.. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. and the 3D surface imaging (Fig. 2) of Geng in order to improve speed and quality of image reconstruction (¶0057).

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang, R., Zhang, X., Qin, G., & Lv, C. (2013). Novel three-dimensional data conversion technique and profile measurement system for engine cylinder head blank. Optics & Laser Technology, 45, 697-701.) in view of Garbat et al. (Garbat, P., & Kujawińska, M. (2008). Visualization of 3D variable in time object based on data gathered by active measurement system. Opto-Electronics Review, 16(1), 97-104.) in view of Geng (US 2005/0088515 A1) in view of Venkataraman et al. (Venkataraman, K., Nisenzon, S., Chatterjee, P., & Molina, G. (2016). U.S. Patent No. 9,519,972. Washington, DC: U.S. Patent and Trademark Office.).

In reference to claim 10.
Zhang et al. and Geng teach the method according to claim 9 (as mentioned above)
Zhang et al. and Geng further teaches
"generating a truncated pyramid of which:" (Zhang et al. Fig. 3 shows three versions of a truncated pyramid)
"the top is the optical centre (C)," (Zhang et al. Fig. 3 shows this optical center to be located at the top of a truncated pyramid)
"the angular aperture is that of the optics noted alpha," (Zhang et al. Fig. 3 where angular aperture is denoted as β and γ for the two planes)
"the spacing of which corresponds to the depth of field (PC) of the optics." (Garbat et al. Pg. 98:Fig. 2 shows a depth of field, shown as the distance in front of and beyond the object of focus, where focus is defined as the target point)
Zhang et al. and Geng does not teach in particular, but Garbat et al. teaches
	"loading, in the virtual environment, a three-dimensional model of the camera and its tooling," (Garbat et al. Fig. 1 shows a processing module that would load this virtual environment, Fig. 2 shows a virtual camera)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Garbat et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the 3D variable visualization (Pg. 97:1) of Garbat et al. in order to improve visual effect of a mesh or object (Pg. 101:2.6).                                                                                                                                                                
Zhang et al. and Geng does not teach in particular, but Venkataraman et al. teaches
"two opposing faces each define a first sharp plane (PPN) and a last sharp plane (DPN)," (Venkataraman et al. Fig. 4A:416 shows a surface of interest, Fig. 4A:418 shows 2 planes that define the focal plane)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Venkataraman et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the system for image synthetization (Fig. 6) of Venkataraman et al. in order to improve the quality of synthesized images (Section 13:55-57).                                                                                                                                                                
In reference to claim 11.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 10 (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
"the surface is located between the first sharp plane (PPN) and the last sharp plane (DPN)" (Venkataraman et al. Fig. 4A:416 shows a surface of interest, Fig. 4A:418 shows 2 planes that define the focal plane)
"of each unit model sharpness volume model." (Geng Fig. 5C shows that this sharpness volume is segmented in units)

In reference to claim 12.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 10 (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches

"and a peripheral overlapping area surrounding the working area;" (Zhang et al. Fig. 2 shows two planes where the In image plane is the working area and the normalized image plane is a peripheral area that overlaps)
"and in that in the paving operation, the unit models of the sharpness volume model are distributed so as to overlap two by two in said peripheral areas." (Geng Fig. 5A where the cubes or pillars are seen to be overlapping)

In reference to claim 13.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 11 (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
	"in which the generation of the three-dimensional virtual model of the sharpness volume comprises an operation of dividing the sharpness volume model into a working area strictly included therein," (Geng ¶0054 "In Hannover's system, the volume is subdivided into pillar-like volumes (i.e., pillars) which are built of elementary volume cubes (voxels). These cubes are of the finest resolution. The center points of the cubes at the top and bottom of a pillar describe that pillar's position completely" where the sharpness volume is divided into cubes using this Hannover operation)

"and in that in the paving operation, the unit models of the sharpness volume model are distributed so as to overlap two by two in said peripheral areas." (Geng Fig. 5A where the cubes or pillars are seen to be overlapping)

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang, R., Zhang, X., Qin, G., & Lv, C. (2013). Novel three-dimensional data conversion technique and profile measurement system for engine cylinder head blank. Optics & Laser Technology, 45, 697-701.)  in view of Geng (US 2005/0088515 A1) in view of Filin et al. (Filin, S., Miller, V., Rosenberg, D., & Nadel, D. (2017). Intra-and inter-site high-resolution geometrical analyses of Natufian bedrock features. Quaternary International, 439, 94-107.) in view of Ono et al. (Ono, T., Akamatsu, S. I., & Hattori, S. (2004). A Long Range Photogrammetric Method with Orthogonal Projection Model. International Archives of Photogrammetry, Remote Sensing and Spatial Information Sciences, 35(3), 1010-1015.).

In reference to claim 14.
Zhang et al. and Geng teach A method according to claim 9, (as mentioned above)
Zhang et al. and Geng further teaches
"wherein in the paving operation, the position of each unit model of the three-dimensional virtual model of volume of sharpness is defined at least by the distance d" (Geng ¶0055 "Each pillar (510) is defined and described by center points (530) of the cubes (e.g., voxels) at the ends of the pillar (510)" where the difference in position of pillar center points a definition of each unit being separated by a distance)
Zhang et al. and Geng does not teach in particular, but Filin et al. teaches
"between a singular point P of the three-dimensional model of the surface of interest" (Filin et al. Pg. 4 "depth was measured as the distance between the rim’s barycenter, zrim" where the rim is the 3D model of interest and zrim is a point of the model of interest)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Filin et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the geometrical analyses (Pg. 1:1) of Filin et al. in order to improve 3D image comparison for modelling (Pg. 2).
Zhang et al. and Geng does not teach in particular, but Ono et al. teaches
"and its orthogonal projection on one of the planes (PPN) or (DPN)." (Ono et al. Fig. 1 shows an orthogonal projection, Fig. 2 shows this on a plane)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Ono et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the orthogonal projection model (Pg. 1:2) of Ono et al. in order to better obtain long-distance observation of images and models (Pg. 1:1).                                                                                                                                                                  
          
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang, R., Zhang, X., Qin, G., & Lv, C. (2013). Novel three-dimensional data conversion technique and profile measurement system for engine cylinder head blank. Optics & Laser Technology, 45, 697-701.) in view of Garbat et al. (Garbat, P., & Kujawińska, M. (2008). Visualization of 3D variable in time object based on data gathered by active measurement system. Opto-Electronics Review, 16(1), 97-104.) in view of Geng (US 2005/0088515 A1) in view of Venkataraman et al. (Venkataraman, K., Nisenzon, S., Chatterjee, P., & Molina, G. (2016). U.S. Patent No. 9,519,972. Washington, DC: U.S. Patent and Trademark Office.) in view of Filin et al. (Filin, S., Miller, V., Rosenberg, D., & Nadel, D. (2017). Intra-and inter-site high-resolution geometrical analyses of Natufian bedrock features. Quaternary International, 439, 94-107.) in view of Ono et al. (Ono, T., Akamatsu, S. I., & Hattori, S. (2004). A Long Range Photogrammetric Method with Orthogonal Projection Model. International Archives of Photogrammetry, Remote Sensing and Spatial Information Sciences, 35(3), 1010-1015.).
                                                                                                                                                                                                                                                  
In reference to claim 15.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 10, (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
"wherein in the paving operation, the position of each unit model of the three-dimensional virtual model of volume of sharpness is defined at least by the distance d" (Geng ¶0055 "Each pillar (510) is defined and described by center points (530) of the cubes (e.g., voxels) at the ends of the pillar (510)" where the difference in position of pillar center points a definition of each unit being separated by a distance)
Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Filin et al. teaches
"between a singular point P of the three-dimensional model of the surface of interest" (Filin et al. Pg. 4 "depth was measured as the distance between the rim’s barycenter, zrim" where the rim is the 3D model of interest and zrim is a point of the model of interest)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Filin et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and Filin et al. in order to improve 3D image comparison for modelling (Pg. 2).
Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Ono et al. teaches
"and its orthogonal projection on one of the planes (PPN) or (DPN)." (Ono et al. Fig. 1 shows an orthogonal projection, Fig. 2 shows this on a plane)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Ono et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the orthogonal projection model (Pg. 1:2) of Ono et al. in order to better obtain long distance observation of images and models (Pg. 1:1).                                                                                                                                                                           
                                                                                                                         
In reference to claim 16.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 11 (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
"wherein in the paving operation, the position of each unit model of the three-dimensional virtual model of volume of sharpness is defined at least by the distance d" (Geng ¶0055 "Each pillar (510) is defined and described by center points (530) of the cubes (e.g., voxels) at the ends of the pillar (510)" where the difference in position of pillar center points a definition of each unit being separated by a distance)
Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Filin et al. teaches

Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Ono et al. teaches
	"and its orthogonal projection on one of the planes (PPN) or (DPN)." (Ono et al. Fig. 1 shows an orthogonal projection, Fig. 2 shows this on a plane)

In reference to claim 17.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 12 (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
"wherein in the paving operation, the position of each unit model of the three-dimensional virtual model of volume of sharpness is defined at least by the distance d" (Geng ¶0055 "Each pillar (510) is defined and described by center points (530) of the cubes (e.g., voxels) at the ends of the pillar (510)" where the difference in position of pillar center points a definition of each unit being separated by a distance)
Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Filin et al. teaches
"between a singular point P of the three-dimensional model of the surface of interest" (Filin et al. Pg. 4 "depth was measured as the distance between the rim’s barycenter, zrim" where the rim is the 3D model of interest and zrim is a point of the model of interest)
Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Ono et al. teaches


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang, R., Zhang, X., Qin, G., & Lv, C. (2013). Novel three-dimensional data conversion technique and profile measurement system for engine cylinder head blank. Optics & Laser Technology, 45, 697-701.)  in view of Geng (US 2005/0088515 A1) in view of Filin et al. (Filin, S., Miller, V., Rosenberg, D., & Nadel, D. (2017). Intra-and inter-site high-resolution geometrical analyses of Natufian bedrock features. Quaternary International, 439, 94-107.).

In reference to claim 18.
Zhang et al. and Geng teach A method according to claim 14, (as mentioned above)
Zhang et al. and Geng does not teach in particular, but Filin et al. teaches
"wherein the singular point P is the barycenter of the three-dimensional virtual model of volume of sharpness." (Filin et al. Pg. 4 "depth was measured as the distance between the rim's barycenter, zrim" where the rim is the 3D model of interest and zrim is a point of the model of interest)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Filin et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the geometrical analyses (Pg. 1:1) of Filin et al. in order to improve 3D image comparison for modelling (Pg. 2).                                                                                                                                                                  

Claim(s) 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang, R., Zhang, X., Qin, G., & Lv, C. (2013). Novel three-dimensional data conversion technique and profile measurement system for engine cylinder head blank. Optics & Laser Technology, 45, 697-701.)  in view of Geng (US 2005/0088515 A1) in view of Munier-Jolain et al. (Munier-Jolain, N. M., Guyot, S. H. M., & Colbach, N. (2013). A 3D model for light interception in heterogeneous crop: weed canopies: model structure and evaluation. Ecological Modelling, 250, 101-110.).

In reference to claim 19.
Zhang et al. and Geng teach A method according to claim 9, (as mentioned above)
Zhang et al. and Geng further teaches
"associated with the sharpness volume model" (Zhang et al. Fig. 3 shows a sharpness volume model)
"and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Zhang et al. Fig. 2 shows a normalized image plane where the xn axis is intersecting with the surface)
Zhang et al. and Geng does not teach in particular, but Munier-Jolain et al. teaches
"in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis" (Munier-Jolain et al. Pg. 102:Fig. 1 shows the discretization or paving of a 3D model, where the unitary volume is defined by an XYZ coordinate system)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Munier-Jolain et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the 3D light interception model (Pg. 100:1) of Munier-Jolain et al. in order to model understand the conversion of light onto 3D models (Pg. 109:5).                                                                                                                                                                  

In reference to claim 24.
Zhang et al., Geng, and Munier-Jolain et al. teach A method according to claim 19 (as mentioned above)
Zhang et al., Geng, and Munier-Jolain et al. further teaches
"the X-axis is an axis of symmetry of the sharpness volume model." (Zhang et al. Fig. 3 shows a coordinate system where an axis of symmetry exists in the sharpness volume)

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang, R., Zhang, X., Qin, G., & Lv, C. (2013). Novel three-dimensional data conversion technique and profile measurement system for engine cylinder head blank. Optics & Laser Technology, 45, 697-701.) in view of Garbat et al. (Garbat, P., & Kujawińska, M. (2008). Visualization of 3D variable in time object based on data gathered by active measurement system. Opto-Electronics Review, 16(1), 97-104.) in view of Geng (US 2005/0088515 A1) in view of Venkataraman et al. (Venkataraman, K., Nisenzon, S., Chatterjee, P., & Molina, G. (2016). U.S. Patent No. 9,519,972. Washington, DC: U.S. Patent and Trademark Office.) in view of Munier-Jolain et al. (Munier-Jolain, N. M., Guyot, S. H. M., & Colbach, N. (2013). A 3D model for light interception in heterogeneous crop: weed canopies: model structure and evaluation. Ecological Modelling, 250, 101-110.).

In reference to claim 20.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 10, (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
"associated with the sharpness volume model" (Zhang et al. Fig. 3 shows a sharpness volume model)

Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Munier-Jolain et al. teaches
"in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis" (Munier-Jolain et al. Pg. 102:Fig. 1 shows the discretization or paving of a 3D model, where the unitary volume is defined by an XYZ coordinate system)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Munier-Jolain et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the 3D light interception model (Pg. 100:1) of Munier-Jolain et al. in order to model understand the conversion of light onto 3D models (Pg. 109:5).                                                                                                                                                                  

In reference to claim 21.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 11, (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
"associated with the sharpness volume model" (Zhang et al. Fig. 3 shows a sharpness volume model)
"and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Zhang et al. Fig. 2 shows a normalized image plane where the xn axis is intersecting with the surface)
Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Munier-Jolain et al. teaches
"in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis" (Munier-Jolain et al. Pg. 102:Fig. 1 shows the discretization or paving of a 3D model, where the unitary volume is defined by an XYZ coordinate system)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Munier-Jolain et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the 3D light interception model (Pg. 100:1) of Munier-Jolain et al. in order to model understand the conversion of light onto 3D models (Pg. 109:5).                                                                                                                                                                  

In reference to claim 22.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 12, (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
"associated with the sharpness volume model" (Zhang et al. Fig. 3 shows a sharpness volume model)
"and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Zhang et al. Fig. 2 shows a normalized image plane where the xn axis is intersecting with the surface)
Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Munier-Jolain et al. teaches

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Munier-Jolain et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the 3D light interception model (Pg. 100:1) of Munier-Jolain et al. in order to model understand the conversion of light onto 3D models (Pg. 109:5).                                                                                                                                                                  

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang, R., Zhang, X., Qin, G., & Lv, C. (2013). Novel three-dimensional data conversion technique and profile measurement system for engine cylinder head blank. Optics & Laser Technology, 45, 697-701.)  in view of Geng (US 2005/0088515 A1) in view of Venkataraman et al. (Venkataraman, K., Nisenzon, S., Chatterjee, P., & Molina, G. (2016). U.S. Patent No. 9,519,972. Washington, DC: U.S. Patent and Trademark Office.) in view of Filin et al. (Filin, S., Miller, V., Rosenberg, D., & Nadel, D. (2017). Intra-and inter-site high-resolution geometrical analyses of Natufian bedrock features. Quaternary International, 439, 94-107.) in view of Ono et al. (Ono, T., Akamatsu, S. I., & Hattori, S. (2004). A Long Range Photogrammetric Method with Orthogonal Projection Model. International Archives of Photogrammetry, Remote Sensing and Spatial Information Sciences, 35(3), 1010-1015.) in view of Munier-Jolain et al. (Munier-Jolain, N. M., Guyot, S. H. M., & Colbach, N. (2013). A 3D model for light interception in heterogeneous crop: weed canopies: model structure and evaluation. Ecological Modelling, 250, 101-110.).

In reference to claim 23.
Zhang et al., Geng, Filin et al., Ono et al. teach A method according to claim 12, (as mentioned above)
Zhang et al., Geng, Filin et al., Ono et al. further teaches
"associated with the sharpness volume model" (Zhang et al. Fig. 3 shows a sharpness volume model)
"and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Zhang et al. Fig. 2 shows a normalized image plane where the xn axis is intersecting with the surface)
Zhang et al., Geng, Filin et al., Ono et al. does not teach in particular, but Munier-Jolain et al. teaches
"in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis" (Munier-Jolain et al. Pg. 102:Fig. 1 shows the discretization or paving of a 3D model, where the unitary volume is defined by an XYZ coordinate system)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Munier-Jolain et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the 3D light interception model (Pg. 100:1) of Munier-Jolain et al. in order to better model the conversion of light onto 3D models (Pg. 109:5).                                                                                                                                                                  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL VAN NGUYEN whose telephone number is (571)272-0980. The examiner can normally be reached 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.V.N./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147